                 Case 3:18-cv-05215-JD Document 46 Filed 03/25/19 Page 1 of 6



 1   SEYFARTH SHAW LLP
     Ellen E. McLaughlin (IL 6181045) (admitted pro hac vice)
 2   emclaughlin@seyfarth.com
     Cheryl A. Luce (IL 6313386) (admitted pro hac vice)
 3   cluce@seyfarth.com
     233 S. Wacker Drive, Suite 8000
 4   Chicago, Illinois 60606
     Telephone:     (312) 460-5000
 5   Facsimile:     (312) 460-7000

 6   SEYFARTH SHAW LLP
     Chantelle C. Egan (SBN 257938)
 7   cegan@seyfarth.com
     560 Mission Street, 31st Floor
 8   San Francisco, California 94105
     Telephone:    (415) 397-2823
 9   Facsimile:    (415) 397-8549
10   Attorneys for Defendant
     UNITED STATES SOCCER FEDERATION
11

12

13                                   UNITED STATES DISTRICT COURT
14                                  NORTHERN DISTRICT OF CALIFORNIA
15

16   HOPE SOLO,                                           Case No. 3:18-cv-05215 JD

17                     Plaintiff,                         DEFENDANT’S NOTICE OF MOTION
                                                          AND MOTION TO STAY PROCEEDINGS
18          v.                                            PENDING PANEL DECISION ON
                                                          MULTIDISTRICT LITIGATION;
19   UNITED STATES SOCCER FEDERATION,                     MEMORANDUM OF POINTS AND
                                                          AUTHORITIES IN SUPPORT THEREOF
20                     Defendant.
                                                          Date:     May 2, 2019
21                                                        Time:     10:00 a.m.
                                                          Dept.:    Courtroom 11
22                                                        Judge:    Hon. James Donato

23                                                        Complaint Filed: August 24, 2018

24

25

26

27

28


                    DEFENDANT’S MOTION TO STAY PROCEEDINGS / CASE NO. 3:18-CV-05215-JD
                Case 3:18-cv-05215-JD Document 46 Filed 03/25/19 Page 2 of 6



 1          TO PLAINTIFF AND HER ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that on May 2, 2019 at 10:00 a.m., or as soon thereafter as the matter

 3   can be heard, in Courtroom 11 of the above-entitled Court, located at 450 Golden Gate Avenue, 19th

 4   Floor, San Francisco, California, 94102, Defendant UNITED STATES SOCCER FEDERATION, INC.

 5   (“Defendant” or “U.S. Soccer”) will and hereby moves for an order staying these proceedings pending

 6   the decision by the Panel on Multidistrict Litigation.

 7          This Motion is brought pursuant to the Court’s inherent power to control the disposition of the

 8   causes on its docket and asks the Court to stay all proceedings in this case until resolution by the Judicial

 9   Panel on Multidistrict Litigation for Transfer of Actions to the Central District of California Pursuant to
10   28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings. A stay is warranted to promote
11   judicial efficiency and economy and to prevent prejudice to the parties.
12          This Motion is based upon this Notice of Motion and Motion, the accompanying Memorandum
13   of Points and Authorities, and any other related documents filed in connection with this Motion, the
14   papers and records on file in this action, and such other written and oral argument as may be presented
15   to the Court.
16   DATED: March 25, 2019                                    Respectfully submitted,
17                                                            SEYFARTH SHAW LLP
18

19                                                            By: /s/ Cheryl A. Luce
                                                              Ellen E. McLaughlin*
20                                                            Chantelle C. Egan
                                                              Cheryl A. Luce*
21
                                                              Attorneys for Defendant
22                                                            UNITED STATES SOCCER FEDERATION, INC.
                                                              *admitted pro hac vice
23

24

25

26

27

28


                     DEFENDANT’S MOTION TO STAY PROCEEDINGS / CASE NO. 3:18-CV-05215-JD
                Case 3:18-cv-05215-JD Document 46 Filed 03/25/19 Page 3 of 6



 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION

 3          Defendant United States Soccer Federation, Inc. (“U.S. Soccer”) respectfully submits this motion

 4   to stay all proceedings in this case until resolution and decision by the Judicial Panel on Multidistrict

 5   Litigation (“JPML”) on the pending Motion for Transfer of Actions to the Central District of California

 6   Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings (“Motion to Transfer

 7   Actions”) filed by other members of the U.S. Women’s National Team. (Dkt. 45.) The Motion to

 8   Transfer asks the JPML to enter an order consolidating this case with a later-filed case, Morgan v.

 9   United States Soccer Federation, Inc., 2:19-cv-01717-RGK-AGR (“Morgan v. U.S. Soccer”) and to

10   transfer this action to the Central District of California. On March 8, 2019, the JPML entered an order

11   directing the parties to submit further briefing on whether this case should be consolidated with Morgan

12   v. U.S. Soccer and transferred to the Central District of California. (MDL No. 2890, Dkt. 2.) The

13   JMPL’s resolution of the Motion to Transfer Actions will determine whether this lawsuit should remain

14   pending as a single action in this Court, whether it will be consolidated with Morgan v. U.S. Soccer, and

15   if so, whether the consolidated multidistrict litigation should remain before this Court or be transferred

16   to another district court. Granting a temporary stay in this case would ensure uniformity of decisions

17   and avoid unnecessary duplicative pretrial proceedings.

18   II.    BACKGROUND

19          On August 24, 2018, Hope Solo (“Solo”), a former player for the U.S. Women’s National Team

20   (“WNT”) filed the lawsuit now pending before this Court against U.S. Soccer in the Northern District of

21   California alleging violations of the Equal Pay Act, 29 U.S.C. § 206(d), (“EPA”) and Title VII of the

22   Civil Rights Act of 1964. 42 U.S.C. § 2000e et seq. (“Title VII”). Solo’s claims stem from her

23   allegations that U.S. Soccer paid members of the U.S. Men’s National Team (“MNT”) more for

24   substantially equal work, and that the pay differential was the result of sex discrimination. (Dkt. 1.) U.S.

25   Soccer moved to dismiss the Complaint for failure to state a claim pursuant to Federal Rule of Civil

26   Procedure 12(b)(6) and also moved to transfer the action to the Northern District of Illinois pursuant to

27   28 U.S.C. § 1404(a). (Dkt. 25 and 29.)

28

                                                          1
                    DEFENDANT’S MOTION TO STAY PROCEEDINGS / CASE NO. 3:18-CV-05215-JD
                Case 3:18-cv-05215-JD Document 46 Filed 03/25/19 Page 4 of 6



 1          On March 8, 2019, 28 current players of the WNT filed an action alleging similar violations of

 2   the EPA and Title VII in the Central District of California. (Morgan v. U.S. Soccer, Dkt. 1.) Plaintiffs in

 3   the Morgan v. U.S. Soccer action then filed a Motion to Transfer Actions with the JMPL asking the

 4   Panel to consolidate Morgan v. U.S. Soccer with this action and (even though the Morgan action was

 5   filed later) transfer this case to the Central District of California. (Morgan v. U.S. Soccer, Dkt. 9.) The

 6   JPML ordered the parties to submit further briefing on the issue of whether this action should be

 7   consolidated with Morgan v. U.S. Soccer and transferred to the Central District of California. (MDL No.

 8   2890, Dkt. 2.) Defendant will oppose the Morgan v. U.S. Soccer Plaintiffs’ Motion to Transfer Actions

 9   and is preparing its response to be filed with the JPML. Defendant’s response will, in part, ask that the
10   JMPL transfer Morgan v. U.S. Soccer to the first-filed action pending in this Court.
11   III.   ARGUMENT
12          Under the Multidistrict Litigation Act, “[w]hen civil actions involving one or more common
13   questions of fact are pending in different districts, such actions may be transferred to any district for
14   coordinated or consolidated pretrial proceedings.” 28 U.S.C. § 1407(a). The Court has broad discretion
15   to stay this proceeding pending the JPML’s determination of whether this case and the Morgan case are
16   appropriate for multi-district litigation and if so, where the venue should be. Levya v. Certified Grocers
17   of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979) (“A trial court may, with propriety, find it is efficient
18   for its own docket and the fairest course for the parties to enter a stay of an action before it, pending
19   resolution of independent proceedings which bear upon the case.”). The Court should exercise its
20   discretion by entering a temporary stay of these proceedings pending the JMPL decision on whether this

21   case and Morgan v. U.S. Soccer are appropriate for multidistrict litigation and, if so, what venue is

22   appropriate for the consolidated action. Such a stay would promote judicial efficiency, avoid duplicative

23   or conflicting pretrial orders, and prevent prejudice to the parties.

24          Courts in this District routinely grant temporary stays pending decisions by the JPML on motions

25   to transfer venue pursuant to 28 U.S.C. § 1407(a). See, e.g., Pamintuan v. Bristol-Myers Squibb Co., No.

26   16-CV-00254-HSG, 2016 WL 4319844, at *2 (N.D. Cal. July 14, 2016) (granting motion to stay

27   pending decision by JPML); Silverthorn v. Lumber Liquidators, Inc., No. 15-cv-1428, 2015 WL

28   2356785, at *7 (N.D. Cal. May 15, 2015) (same); Sobera v. DePuy Othopaedics, Inc., No. 14-cv-979,

                                                           2
                    DEFENDANT’S MOTION TO STAY PROCEEDINGS / CASE NO. 3:18-CV-05215-JD
                Case 3:18-cv-05215-JD Document 46 Filed 03/25/19 Page 5 of 6



 1   2014 WL 1653077, at *3 (N.D. Cal. Apr. 24, 2014) (same); see also Rivers v. The Walt Disney

 2   Company, 980 F. Supp. 1358, 1360-62 (C.D. Ca.1997) (noting that “a majority of courts have concluded

 3   that it is often appropriate to stay preliminary pretrial proceedings while a motion to transfer and

 4   consolidate is pending with the MDL Panel because of the judicial resources that are conserved”). When

 5   ruling on a motion to stay, the district court should consider three factors: (1) potential prejudice to the

 6   non-moving party; (2) hardship and inequity to the moving party if the action is not stayed; and (3) the

 7   judicial resources that would be saved by avoiding duplicative litigation if the cases are in fact

 8   consolidated. Rivers, 980 F. Supp. at 1361. All three factors weigh in favor of staying this matter.

 9          First, Plaintiff will not be prejudiced by a short stay pending the JPML’s decision. This action is
10   already subject to a stay pursuant to the Court’s February 21, 2019 Order pending the Court’s ruling on
11   Defendant’s motion to transfer venue. (Dkt. 44.) Extending the stay until the JMPL issues a decision
12   will not pose any significant delay or hardship on Plaintiff.
13          Second, the parties will be prejudiced if they must manage pretrial matters in this case pending
14   the outcome of the JPML proceedings because this Court’s pretrial orders may not ultimately be binding
15   on the Court that presides over this case, as determined by the JPML’s decision. The parties will thus
16   expend additional resources on potentially duplicative litigation efforts in the event that a stay is not
17   granted. See Stark v. Pfizer, No. 14-cv-1488, 2014 WL 2938445, at *2 (N.D. Cal. June 27, 2014) (“The
18   potential prejudice to Plaintiff that could result from a stay is minimal, as the JPML’s decision is likely
19   to be issued shortly. On the other hand, Defendant would face the risk of unnecessary proceedings and
20   inconsistent rulings on recurring questions of law and fact if the case is not stayed.”).

21          Finally, a stay of these proceedings furthers judicial economy and eliminates the potential for

22   conflicting pretrial rulings. The JPML’s decision will affect which district court presides over this case,

23   and this Court will not waste resources on pretrial proceedings and the determination of issues related to

24   law and fact in a case that may ultimately be transferred to another Court or encompass a different scope

25   in the event that Morgan v. U.S. Soccer is transferred to this Court. Rivers, 980 F. Supp. at 1358

26   (granting stay to avoid causing court to “have needlessly expended its energies familiarizing itself with

27   the intricacies of a case that would be heard by another judge”).

28

                                                           3
                    DEFENDANT’S MOTION TO STAY PROCEEDINGS / CASE NO. 3:18-CV-05215-JD
               Case 3:18-cv-05215-JD Document 46 Filed 03/25/19 Page 6 of 6



 1   IV.    CONCLUSION

 2          For the foregoing reasons, Defendant respectfully moves this Court for a temporary stay of all

 3   proceedings in this case pending a decision by the JPML on the this matter and the Morgan v. U.S.

 4   Soccer matter.

 5   DATED: March 25, 2019                                 Respectfully Submitted,
 6                                                         SEYFARTH SHAW LLP
 7                                                         By: /s/ Ellen E. McLaughlin
                                                               Ellen E. McLaughlin*
 8                                                             Chantelle C. Egan
                                                               Cheryl A. Luce*
 9
                                                               Attorneys for Defendant
10                                                             UNITED STATES SOCCER FEDERATION
                                                               *admitted pro hac vice
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                       4
                      DEFENDANT’S MOTION TO STAY PROCEEDINGS / CASE NO. 3:18-CV-05215-JD
